DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 6/2/2022.
No claims have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 8, and 15, Applicant argues that Sundaresan does not teach “determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions.” Applicant asserts that Sundaresan does not describe that the received event notifications (i.e., the claimed “information”) are used in combination with requests for the generation of rules to configure conditions that cause the one or more actions. Applicant asserts that Sundaresan instead describes that the rules engine access a data store of stored rules when receiving an event notification in order to determine the rule for which the received event is an input.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that Applicant’s own characterization may be broadly reasonably interpreted as teaching the argued limitation when considering that rules may be generated based on the receipt of user request (i.e., the claimed “request to configure one or more actions to be performed by the IoT element). A rule generated according to a user request that is looked up using event notification input information to identify criteria associated with such a user generated rule (i.e., the claimed “one or more conditions”) may be broadly reasonably interpreted as “determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions.” As was discussed in the previous Non-Final Rejection, Sundaresan teaches that rules may be generated based on a user request (Sundaresan; Figs. 1-7B; [0049], [0077]-[0080]). Sundaresan also teaches the use of event input information to look up rules (including user generated rules) such that conditions associated with such events may be determined (i.e., the claimed “one or more conditions that cause the one or more actions”) (Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0062], [0068], [0073], [0077]-[0080]). Sundaresan may thus be broadly reasonably interpreted as teaching “determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions.” The Examiner would also like to note that the previous Non-Final Rejection also pointed out that Fig. 7A and its corresponding description additionally teach the use of received event information (see for instance steps 725-730) in conjunction with a user request to generate a rule configuring one or more actions to be performed that leads to the determination of one or more conditions that cause the one or more actions being configured (Sundaresan; Fig. 7A; [0077]-[0080]). Such a rule generation process may thus also be broadly reasonably interpreted as teaching “determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions.”	Regarding claims 1, 8, and 15, Applicant argues that the Office Action improperly maps the event notifications of Sundaresan to both the received “information” of claim 1 and the “data associated with a state of the IoT element” received from the IoT element of claim 1. Applicant asserts that the input feeds of Fig. 3 of Sundaresan are not showing an additional source of data to the rules engine.	The Examiner respectfully disagrees. The Examiner would like to note that the features upon which applicant relies (i.e., the claimed “data associated with a state of the IoT element” is “an additional source of data”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently written allow for a broadest reasonable interpretation wherein “information for controlling an Internet of Things (IoT) element” and “data associated with a state of the IoT element” may be broadly reasonably interpreted as the same thing. If Applicant wishes for the claimed “information for controlling an Internet of Things (IoT) element” to be required to be something different from “data associated with a state of the IoT element,” the Examiner recommends that Applicant amend the claims to distinguish the claimed “information” from the claimed “data.” The Examiner would also like to note that such an interpretation is not the only interpretation supported by Sundaresan. As was also discussed above and in the previous Office Action, the event information discussed in connection with Fig. 7A may also be broadly reasonably interpreted as the claimed “information,” which may be broadly reasonably interpreted as being different than information received in the input feeds of Fig. 3 (Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0062], [0068], [0073], [0077]-[0080]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan et al. (US 2016/0112240, Sundaresan hereinafter, provided by Applicant).	Regarding claims 1, 8, and 15, Sundaresan teaches a method, a non-transitory computer-readable storage medium (Memory storing instructions for execution by a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]), and a device (Server computing device comprising a rules engine; Sundaresan; Figs. 1-3 and 8-9; [0029], [0085], [0094]) comprising: 	one or more processors (The server computing device comprising a rules engine may be comprised of a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]); and 	memory storing instructions (The server computing device comprising a rules engine may be comprised of a memory storing instructions for execution by a processor; Sundaresan; Figs. 1-3 and 8-9; [0086]-[0088], [0095]-[0096]) that, when executed by the one or more processors, cause the device to: 		receive information for controlling an Internet of Things (IoT) element (As can be seen for instance in at least Fig. 2A, event(s) 240 may be received by rules engine 205, and such events may be inputs to one or more rules that may lead to commands for IoT devices to perform actions. Such event(s) may thus be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element. As can also be seen in at least Fig. 3, the rules engine may have a plurality of input feeds that may result in output feeds that control devices (which may be broadly reasonably interpreted as IoT devices). Such input feeds may thus also be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict the receipt of information used to identify rules for sending commands to IoT devices. Such information may additionally be broadly reasonably interpreted as received information for controlling an Internet of Things (IoT) element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]); 		determine, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions (As can be seen in at least Fig. 2B and its corresponding description, rules for one or more actions to be performed by IoT devices may be generated based on the receipt of a user request. The input information discussed above may thus be broadly reasonably interpreted as being used in combination with such requests for generation of rules to configure one or more conditions that cause the one or more actions. The rules engine may thus be broadly reasonably interpreted as determining, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions. The Examiner would also like to note that at least Fig. 7A also depicts the use of requests to generate rules combined with received information to determine, based on the information and a request to configure one or more actions to be performed by the IoT element, one or more conditions that cause the one or more actions; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0077]-[0080]); 		receive, from the IoT element, data associated with a state of the IoT element (As can be seen for instance in at least Fig. 3, input feeds related to rules may come from devices (which may be broadly reasonably interpreted as IoT devices). The rules engine may thus be broadly reasonably interpreted as receiving, from the IoT element, data associated with a state of the IoT element. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict the receipt of data associated with a state of the IoT element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]); and 		send, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition (As can be seen for instance in at least Fig. 3 and its corresponding description, rules may cause commands to be generated and sent to devices when a determination is made that data from the input feeds satisfies a condition of one or more conditions. The devices associated with the input feeds may also be the same devices as those associated with the output feeds. The rules engine may thus be broadly reasonably interpreted as sending, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition. The Examiner would also like to note that the flowcharts in at least Figs. 4-6 all additionally depict sending, to the IoT element based on a determination that the data satisfies a condition of the one or more conditions, a command to perform an action, of the one or more actions, that is associated with the condition; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062]-[0064], [0067]-[0070], [0073], [0076]).	Regarding claims 2, 9, and 16, Sundaresan teaches the limitations of claims 1, 8, and 15 respectively.	Sundaresan further teaches the request is at least one of: 	a user request (The requests for rule generation from users discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user request; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user request received via an application executing on a computing device (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user request received via an application executing on a computing device; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user input (The requests for rule generation from users discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user input; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	a user input received via a user interface (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as a user input received via a user interface; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), 	received, via an application, to set up one or more rules to configure the one or more actions (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as being received, via an application, to set up one or more rules to configure the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]), or 	received, via an application associated with a system, to set up one or more rules to configure the one or more actions (The requests for rule generation from users (for instance using the described user interface application) discussed in connection with at least Figs. 2B and 7A may be broadly reasonably interpreted as being received, via an application associated with a system, to set up one or more rules to configure the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 3, 10, and 17, Sundaresan teaches the limitations of claims 1, 8, and 15 respectively.	Sundaresan further teaches the information is received from a first computing device, and the request is received from a second computing device (As can be seen in at least Figs. 1-3 and their corresponding descriptions, devices providing events/input feeds (i.e., the claimed information) and devices sending user requests for rule creation (i.e., the claimed request) may be different devices. The information may thus be broadly reasonably interpreted as being received from a first computing device, and the request may thus be broadly reasonably interpreted as being received from a second computing device; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 4, 11, and 18, Sundaresan teaches the limitations of claims 1, 8, and 15 respectively.	Sundaresan further teaches the information indicates at least one of: a property, a capability, or a function associated with the IoT element usable for controlling the IoT element (The events/input feeds described throughout at least Figs. 2A-6 and their corresponding descriptions (i.e., the claimed information) leading to transmission of commands to devices based on satisfaction of rules conditions may be broadly reasonably interpreted as each of a property, a capability, or a function associated with the IoT element usable for controlling the IoT element; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062], [0068], [0073]).	Regarding claims 5, 12, and 19, Sundaresan teaches the limitations of claims 1, 8, and 15 respectively.	Sundaresan further teaches the instructions, when executed by the one or more processors, further cause the device to: 	send, to a computing device, a subset of the information to cause display of graphical user interface elements associated with configuring the one or more actions (As is described in detail with regard to the rule generation discussed in connection with at least Figs. 2B and 7A, users may use a graphical user interface that may provide drop down windows, menus, display bars, icons, and other graphical representations of rules, events, inputs, output, actions, and so on. Transmission of such information to user devices upon which such configuration takes place may thus be broadly reasonably interpreted as sending, to a computing device, a subset of the information to cause display of graphical user interface elements associated with configuring the one or more actions; Sundaresan; Figs. 1-7B; [0048]-[0049], [0052]-[0055], [0077]-[0080]).	Regarding claims 6 and 13, Sundaresan teaches the limitations of claims 1 and 8 respectively.	Sundaresan further teaches the instructions, when executed by the one or more processors, further cause the device to: 	translate, based on the information, the command into a unified command usable by a plurality of IoT elements (The gateway device may additionally support other communication protocols such as Zigbee, PLC and/or Bluetooth, and may translate between supported communication protocols. Events, protocols, and commands may thus be reasonably interpreted as being translatable into unified events and unified commands usable by the plurality of IoT elements; Sundaresan; [0023]).	Regarding claims 7, 14, and 20, Sundaresan teaches the limitations of claims 1, 8, and 15 respectively.	Sundaresan further teaches the IoT element comprises at least one of: 	a network connected device configured to receive data and perform the one or more actions (As can be seen in at least Fig. 3 and its corresponding description, the commands sent based on the rules and events/input feeds may be sent to devices, which may be broadly reasonably interpreted as network connected devices configured to receive data and perform the one or more actions; ), or 	a network service, wherein the network service comprises at least one of a social media service or device manufacturer service (As can be seen in at least Fig. 3 and its corresponding description, the commands sent based on the rules and events/input feeds may be sent to devices, email, SMS/MMS, and 3rd party services, which may be broadly reasonably interpreted as network services, wherein the network services comprises at least one of a social media service or device manufacturer service; Sundaresan; Figs. 1-7B; [0040]-[0041], [0046]-[0047], [0062]-[0064], [0067]-[0070], [0073], [0076]).
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474